                                              The City of New York                                                 ERIN RYAN
                                                                                                  Assistant Corporation Counsel
JAMES E. JOHNSON                             LAW DEPARTMENT                                               Phone: (212) 356-5056
Corporation Counsel                             100 CHURCH STREET                                           Fax: (212) 356-3509
                                               NEW YORK, N.Y. 10007



                                                                               December 2, 2019

      BY ECF
      Honorable Vernon S. Broderick                                   12/3/2019
      United States District Judge
      United States District Court                        The Initial Pre-Trial Conference scheduled for December 6, 2019 is
      Southern District of New York                       adjourned to January 3, 2020 at 10:30 a.m
      500 Pearl Street
      New York, New York 10007

                      Re:   Brian Kirkland v. City of New York, et al, 19-CV-5634 (VSB)

      Your Honor:

                     I am an Assistant Corporation Counsel in the Special Federal Litigation Division
      of the New York City Law Department and attorney for defendant City of New York in the
      above-referenced matter. In that capacity, I write jointly with plaintiff’s counsel to respectfully
      request an adjournment of the initial conference scheduled for December 6, 2019 to a date
      convenient for the Court in early January. This is the first request for an adjournment.

                      By way of background, plaintiff alleges, inter alia, that on February 3, 2019, John
      Doe police officers falsely arrested him and used excessive force during that arrest. The parties
      attended mediation in this matter on November 25, 2019 and although the parties have not yet
      reached a settlement, we are continuing with the mediation process. The parties have a response
      to the mediator’s proposal due December 6, which may resolve the case.

                     Therefore, the parties respectfully request that the Court adjourn the initial
      conference also scheduled for December 6 to a date in early January, to allow the parties more
      time to attempt to settle this matter.




                                                      1
            Thank you for your consideration in this matter.


                                                       Respectfully submitted,

                                                            /s/
                                                       Erin Teresa Ryan
                                                       Assistant Corporation Counsel
                                                       Special Federal Litigation


CC:   Duncan Peterson, Esq. (By ECF)
      Malcolm Anderson, Esq.
      Attorneys for Plaintiff




                                             2
